Per. Curiam,
Irrespective of the alleged parol agreement, we are of opinion that the learned judge below was right in holding that the affidavit of defense was sufficient to prevent judgment. We concur in the reasons suggested in the opinion filed by him in support of that conclusion. The payment to the legal plaintiff of $40.00 a week was not a guaranteed commission, as the appellant’s counsel claims, but, as the supplemental contract of January 16, 1904, expressly declares, was an “ advance, which shall be charged to his account,” and was to be so treated in the ' final adjustment of the account upon the termination of the relation between them.
Appeal dismissed at the appellant’s costs, but without prejudice as provided in section 2 of the Act of April 18,1874, P. L. 64.